Title: To Benjamin Franklin from Joseph Morris, 10 July 1781
From: Morris, Joseph
To: Franklin, Benjamin


Dear Friend
Philada. 10th. July 1781
The Bearer Samuel Powel Griffitts is my great Nephew, who has studied Physick under Doctr: Kuhn of this City, much to his Credit and reputation, he has taken his Degrees in our University with applause, and great Satisfaction to his friends, and in order to compleat his knowledge in Physick &c. he has taken a Voyage to France, to vissit the Hospitals there, hopeing there-by to make further improvements in that Science, a Voyage to England, at this Juncture, for that purpose, not being so Eligible, for divers reasons, therefore have taken this freedom with my Old Friend, to recommend so worthy and promising a Native of our City, to his particular Notice, having a high opinion of the liberal sentiments he possesses, and from his natural good disposition, that whatever advice or instructions, thou mayst be pleasd to favor him with, in his pursuit of knowledge I am fully perswaded, it will not be thrown away upon him, but will be receiv’d with the highest Sentiments of gratitude, with this opinion of his goodness of heart, & desire of improvement, I please my self with his returning an Ornament to his Country, and a very usefull member in the Community at large—
I hope this meets my old friend in Health, and the great affairs of this World, squares with his Judgment, shou’d be exceedingly pleasd with a Line from him; we are here on all sides, anxious to hear the result, of this grand Congress in Europe, little politicians distract their minds about the event, my rest & trust is in a Supreeme power, who will center all things right, and here I have pitched my Tent, & take up my rest— I am thy very affect. Friend.
Jos Morris
 
Addressed: To / Doctr: Franklin / in Paris / by Doctr. Griffitts
Endorsed: Jos. Morris
Notation: 10 July 1781
